Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.       Claims 1-3, 15-16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2013/0288735 to Guo in view of U.S. Patent Pub. 2009/0161617 to Abedi and U.S. Patent Pub. 2006/0217147 to Olivera-Hernandez and U.S. Patent Pub. 2016/0119882 to Liu.   
Regarding claims 1, 15 and 19, Guo teaches a radio resource management system, comprising: circuitry configured to:  
acquire interference information of respective locations managed by the radio resource management system, according to location information and operating parameters of secondary systems managed by it and an adjacent radio resource management system (see for example, sections [0056] and [0057] of Guo, which teach receiving the location and interference information from another network); and 
determine whether to accept a request from a new secondary system, which is within the management range of the radio resource management system and requests to access spectrum resources, and determine, if the request is accepted, the spectrum resources available for the new secondary system, based on the interference information and the location information of the new secondary system (see for example, step 3 in Fig. 4 and the steps/conditions in Fig. 5, which determine if the request for spectrum resources from the other network is acceptable, as described in sections [0051], [0084] and [0129]);
wherein, the radio resource management system manages first secondary systems within its management range, such that the first secondary systems opportunistically utilize the authorized spectrum resources of a primary system on condition that the interference of the first secondary systems meets a predetermined condition to the primary system (see sections [0084] to [0088] of Guo, which teach “utilizing the spectrum to be within acceptable interference conditions”, which is “opportunistically utilized”, as recited). 
Although Guo implicitly teaches “accepting a request”, Abedi is added.
In an analogous art, Abedi teaches a system which allocates spectrum resources to adjacent networks. See for example, Figs. 2 and 12, which show different networks. Abedi also teaches that the base stations which negotiate spectrum allocation have locations and that these locations are critical to frequency assignment and interference (see Figs. 12-13 and sections [0128] to [0129], [0156] and [0161]). Section [0286] and claim 27 also explicitly teach “approving the resource request based on interference”.  See also section [0158], which explicitly mentions different networks.         
Therefore, as both Guo and Abedi teach determining if spectrum resource allocation between networks will cause interference, and as Abedi explicitly teaches approving or denying the requests based on the interference parameters, it would have been obvious to one of ordinary skill in the art to modify Guo with Abedi, for reasons as taught by both Guo and Abedi, which is to ensure communications without interference.
Regarding the features which recite “acquire interference information of respective locations managed by the radio resource management system, according to location information and operating parameters of first secondary systems managed by the radio resource system and location information of second secondary systems managed by an adjacent radio resource management system”, Guo teaches in sections [0056], [0059], [0061] teach that the network management system 300 receives the “position” of an antenna (of each wireless network, where each type of network may be different RATs, each with their own “management system”) and allotting resources to avoid interference based on the position of the antenna”, where “position” is the “location”. Guo also refers to networks and different RATs (and both Intra-RAT and Inter-RAT in sections [0143] to [0144]) communications and sharing of resource information.  Abedi also shows (Figs. 2-5) primary and secondary networks of different RANS, where each of these RANS would have a resource management system, which sends it’s information to a central management system.  Therefore, as Guo does not explicitly use the word “location” (although the “position” of an antenna appears to be it’s “location”), Olivera-Hernandez is added. 
Olivera-Hernandez teaches a system which hands off mobile devices between wireless networks (referred to as media independent handovers (MIH)). Claim 25 explicitly teaches “the MIH information comprising for each of a plurality of identified networks a network identifier, a network location, a system operator identifier, a system capability, a quality of service (QoS) parameter, and a radio access type."
Therefore, as Guo/Abedi and teach antenna positions of each networks base stations, handoffs and determining if a request for spectrum resource between networks should be accepted, and as Olivera-Hernandez explicitly teaches providing the secondary system’s location information, it would have been obvious to one of ordinary skill in the art to modify Guo/Abedi with the teachings of Olivera-Hernandez, in order to determine if the spectrum resource allocations will cause interference based on location, etc., such as taught by both Guo and Abedi.
Regarding the features which recite in two places “receive the location information and the operating parameters of only second secondary systems in the adjacent radio resource management system that interfere with one of the first secondary systems in the radio resource management system”, as discussed above, see Figs. 12-13 and sections [0128] to [0129], [0156], [0161], [0169] to [0171], and [0181] to [0185] and [0210] to [0214] of Abedi and [0055] to [0061] and [0087] of Guo, which teach that a base station of a RAT may estimate the interference that will be caused by the spectrum allocation and only communicating the requests above the threshold, and accept and not communicate the requests which do not exceed the threshold.  
Regarding the amendments to the claim which change “secondary systems” to “user devices”, Liu is added.
In an analogous art, Liu teaches a wireless system which monitors the location of devices within a secondary system to determine if assigned resources will effect and/or interfere with the mobile users in the primary system (see Fig. 3).  Section [0003] of Liu teaches that the system employs a central database which tracks the locations of these devices, where the devices may be a base station BS or a user’s terminal (see Fig. 2).  See sections [0216] and [0269], which teach the location of the devices is used to determine the interference.  Sections [0185] to [0186], teach if the interference is small the system does not need to be notified.   
Therefore, as the Guo/Abedi/Olivera-Hernandez combination all teach using the locations of the networks (which are base stations, and Olivera-Hernandez also teaches that the location WLAN base station is the location of the WTRU), and as Liu teaches that a system which calculates interference between devices in a secondary and primary system, where the devices may be base stations or mobile terminals, it would have been obvious to modify the Guo/Abedi/Olivera-Hernandez combination to use the locations of the mobile devices themselves (instead of base stations) for the reasons given in Liu and Olivera-Hernandez.     
Regarding claim 2, which recites “wherein the circuitry is further configured to receive the spectrum resources request information from the new user device”, as described above, Liu teaches using the device positions, Guo teaches the position/location of antennas for each network and see for example, claim 25 of Olivera-Hernandez. 

Regarding claims 3 and 16, which recite “wherein, the new user device is a new user device having Quality of Service (QoS) requirement, the request information includes geographic location information, operating parameter related information, and information related to the desired QoS requirement of the new secondary system”, see for example, the user devices of Liu and claim 25 of Olivera-Hernandez. 

3. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Olivera-Hernandez and Abedi, as applied to claim 3, and further in view of U.S. Patent Pub. 2007/0115893 to Livet et al. (hereinafter “Livet”).
Regarding claim 4, which recites “wherein, the QoS requirement is determined according to the request of the new user device for at least one of bit error rate, latency and data transmission rate”, as the QoS in Olivera-Hernandez is not specifically defined as recited, Livet is added.
In an analogous art, Livet teaches a wireless system which receives resource requests. As shown in Fig. 2, Livet teaches that resource requests include QoS information, location information and other operating parameters (see for example, section [0024]) and see for example, section [0025] of Livet, which teaches service type/class. See also, sections [0033] and [0034] of Livet which teach that QoS is associated with delay/latency and data transmission rate, as recited.

Therefore, as both Guo/Abedi and Olivera-Hernandez teach receiving resource QoS requests and as Livet also explicitly teaches receiving resource requests (which define QoS as recited), it would have been obvious to one of ordinary skill in the art to modify the Guo/Abedi combination to also receive these parameters, as Abedi teaches QoS concerns and as all these references teach the conventionality and desirability of assigning resources to meet user requirements (without producing interference).
Regarding claim 5, which recites “wherein, the QoS requirement of the new user device is classified according to the service type of the new user device”, see for example, section [0025] of Livet, which teaches service type/class, as recited.

3. 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Abedi and Olivera-Hernandez, as applied to claim 3, and further in view of one of U.S. Patent Pubs. 2014/0148189 to Tapia or 2014/0369270 to Seibert.
Regarding claim 6, which recites “wherein, the operating parameters include channel information, and the circuitry is further configured to: acquire the interference information of respective locations managed by the radio resource management system in different channels; determine for the new user device the available channel with the minimum interference as the operating channel of the new user device, based on the location information of the new user device and the interference information of respective locations managed by the radio resource management system in different channels”, although Guo, Abedi and Livet would teach these features (see sections [0131] to [0135], [0194] and [0329] to [0332] of Abedi), either one of Tapia or Seibert is added to teach determining interference levels for channels, as recited.
In an analogous art, both Tapia and Seibert teach wireless systems which assign spectrum channel resources based on incoming requests.  See for example, section [0044] of Tapia which teaches “If the QoS is not acceptable, the access point 202 will first attempt to change channels within the spectrum that is currently being used in order to improve QoS.” Similarly, Seibert teaches in sections [0059] and [0061], “For example, the QOS metric for a channel and location could indicate an expected interference level associated with the channel and location and could be derived based on the inverse of the expected interference level."
Therefore, as both Guo/Abedi teach receiving resource requests and determining interference levels and as either one of Tapia/Seibert explicitly teach determining interference on selected spectrum channels, it would have been obvious to one of ordinary skill in the art to modify the Guo/Abedi combination to also receive these channel interference parameters, as all these references are directed toward channel selection while taking into consideration interference parameters, as is desired and as is conventional to meet user requirements (without producing interference).
 Regarding claim 7, which recites “wherein, the circuitry is further configured to: determine the operating channel for the new user device from the available channel with the minimum interference according to the location information of the new user device; and judge whether a QoS requirement guarantee can be provided to the new user device based on the interference information of the location of the new user device in the operating channel, so as to judge whether to accept the request of the new user device”, as described above, Tapia/Seibert explicitly teach determining interference on selected spectrum channels (and selecting another channel if necessary), which is the “judging”, as recited.

3. 	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Olivera-Hernandez, Abedi, and Tapia or Seibert as applied to claim 7, and further in view of U S. Patent Pub. 2015/0373554 to Freda et al. (hereinafter “Freda”).
Regarding claim 8, which recites “wherein, the circuitry is further configured to judge whether QoS requirement guarantee can be provided to the new user device, based on the location and the operating parameters of the new user device, the expected interference information and the available time of respective available channels, and the desired QoS requirement of the new user device, so as to accept the request of the new user device”, as the references do not explicitly teach an “availability time” of resources, Freda is added.  
In an analogous art, Freda teaches a system which provides spectrum use between networks and includes a database of spectrum details (see for example, Figs. 6A and 6B).  Regarding the feature of “availability time” of spectrum resources, see for example, section [0100], of Freda which teaches “The rules of use for the available spectrum may include, for example, the available time period, the time of validity of any spectrum usage, location/region information, and/or the potential need and/or ability of the primary system to pre-empt the usage of a particular frequency by another Tier 2 or Tier 3 spectrum user for the primary spectrum user to regain access to its spectrum.” Regarding the “profit”, see the “auction house 1526” and sections [0107] and [0104] of Freda, which teaches “ The other spectrum users may also provide device and network information (e.g., radio access technology (RAT), transmitter and receiver  characteristics, usable frequency range, traffic or antenna height), provide required QoS, provide information on how much the system is willing to pay for spectrum (e.g., a range of acceptable cost)’’.   
Therefore, as all these references teach the conventionality of requesting spectrum resources, and as Freda explicitly teaches “determining a profit for spectrum resources”, it would have been obvious to modify Guo with the features of Freda, as Freda teaches the desirability and conventionality of maximizing profits.  	
Regarding claim 9, which recites “wherein, the circuitry is further configured to send, in the case that the QoS requirement guarantee cannot be provided to the new user device, information indicating access denied to the new user device, such that the new user device correspondingly adjusts the access request according to the information indicating access denied”, see section [0152] of Freda, which teaches that the different system buyers (“secondary system”) provide dynamic changing bids for spectrum to an auction house, where the auction house responds with “dynamic” reasons why the bid was rejected.  See also section [0104] of Freda, which teaches that the spectrum bidders provide QoS requirements, range of acceptable cost and spectrum adaptations (change of tier, where a change of Tier changes the QoS).  See also sections [0123] and [0158] of Freda, which teach that Tier 3 has no QoS, where Tier 2 has minimum QoS and the higher QoS is at a higher cost. 
Regarding claim 10, which recites “wherein, the request information further includes: the information about the spectrum resource use fee that the new user device is willing to pay; the circuitry is further configured to judge whether to accept the request of the new user device system based on the information of spectrum resource use fee that the new user device is willing to pay and the spectrum use condition of other user devices; the information indicating access denied includes: the information indicating that the spectrum use of other user device can be adjusted without profit; or the information indicating that the spectrum use of other user device cannot be adjusted currently”, as described above, Frida teaches judging if the bid was accepted, and see for example, sections [0152] to [0153] and [0173] of Freda for denying requests and the information about price etc., included in the dynamic bidding information (which is the “access request denied information”). 

Regarding claim 11, which recites “wherein, the circuitry is further configured to select, in the case that the operating parameters indicates that a plurality of modulation modes are supported and the QoS requirement guarantee can be provided to the new user device, the modulation mode of the new user device, so as to satisfy the QoS requirement of the new secondary system”, regarding the modulation modes, see for example, sections [0144], [0169], [0192] and [0317] of Abedi, which teach that the spectrum allocations and information also include modulation and coding schemes and also power levels. It is also noted that the language “in the case that…” does not positively require these features, as recited.  

Regarding claim 12, which recites “wherein, the circuitry is further configured to determine, in the case that the circuitry judges that the QoS requirement guarantee can be provided to the new user device, the operating parameter adjustment of the user devices managed by it and the adjacent radio resource management system when the new user device accesses the operating channel based on the interference information on the location of the new user device and the QoS requirement thereof, such that the new user device can access the radio resource management system in the case that the QoS requirement of the new user device is guaranteed”, regarding the adjustments, see for example, section [0005] of Guo, which teaches the systems adjusting operating parameters, see section [0032] of Livet which teaches adjusting QoS and section [0046] of Seibert, which teaches adjusting channels based on interference information, as recited.

Regarding claim 13, which recites “wherein, the circuitry is further configured to determine, based on the interference information on the location of the new user device and the QoS requirement thereof, interference value reduce demand for the new user device meets the QoS requirement according to the relationship between the interference information and the QoS requirement; and determine the operating parameters adjustment of the user devices managed by it and the adjacent the radio resource management system, according to the interference value reduce demand, the QoS requirement of the user device and the interference value generated on the new secondary system”, as described above, regarding the adjustments, see for example, section [0005] of Guo, which teaches the systems transmitting adjusting operating parameters, and see for example, section [0044] of Tapia and/or section [0059] of Seibert, which calculates QoS based on the interference detected using the assigned spectrum/channel, as recited. 

Regarding claim 14, which recites “wherein, the circuitry is further configured to perform a sorting on the interferences value generated on the new user device by the previous user device in a descending order with respect to the user devices having low QoS requirement and/or the user devices having a QoS requirement lower than that of the new user device, among the user devices managed by it and the adjacent radio resource management system, and reduce the transmission power of the previous user devices in descending order according to the sorting”, as described above, as Tapia and Seibert teach selecting channels and operating parameters from a database in order to reduce interference, and as these channels and parameters would be selected in an order based on predicted amounts of interference (choosing the spectrum/channels which are predicted to reduce interference by the greatest amount), the order of selected channels and/or ranking of the channels chosen to reduce the interference would be the recited “sorting”.
3. 	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Abedi and Olivera-Hernandez, as applied to claim 16, and further in view of one of U.S. Patent Pubs. 2014/0148189 to Tapia or 2014/0369270 to Seibert.
Regarding claim 17, which recites “wherein, the circuitry is further configured to receive the adjustment information transmitted from said another radio resource management system, so as to perform adjustment on the operating parameters of the user devices  managed by the radio resource management system according to the adjustment information, such that the new user device access said another radio resource management system in the case that the QoS requirement of the new user device is satisfied”, although section [0005] of Guo, teaches the systems adjusting operating parameters, either Tapia or Seibert is added to show using adjustment parameters for QoS.
In an analogous art, both Tapia and Seibert teach wireless systems which assign spectrum channel resources based on incoming requests.  See for example, section [0044] of Tapia which teaches “If the QoS is not acceptable, the access point 202 will first attempt to change channels within the spectrum that is currently being used in order to improve QoS.” Similarly, Seibert teaches in sections [0059] and [0061], “For example, the QOS metric for a channel and location could indicate an expected interference level associated with the channel and location and could be derived based on the inverse of the expected interference level."   
Therefore, as both Guo/Abedi teach receiving resource requests and determining interference levels and as either one of Tapia/Seibert explicitly teach determining interference on selected spectrum channels, it would have been obvious to one of ordinary skill in the art to modify the Guo/Abedi combination to also receive these channel interference parameters, as all these references are directed toward channel selection while taking into consideration interference parameters, as is desired and as is conventional to meet user requirements (without producing interference).
Regarding claim 18, which recites “wherein, the circuitry is further configured to transmit the adjustment response information to said another radio resource management system, such that said another radio resource management system perform detection on whether the QoS of the new user device achieves its desired QoS requirement”, as described above, see for example, section [0044] of Tapia and/or section [0059] of Seibert, which calculates QoS based on the interference detected using the assigned spectrum/channel, and Guo for transmitting the adjustment response information, as recited. Therefore, the combination of references teach these features, as recited.
3. 	Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Olivera-Hernandez and Abedi, as applied to claim 19 above, and further in view of U.S. Patent Pub. 2015/0373554 to Freda.
Regarding claim 20, which recites “wherein, the non-transient storage system is further configured to store access parameters of respective user devices  managed by the first radio resource management system, the access parameters includes: the fee for accessing spectrum resources, the maximum number of users supported by the user device, and the time taken by the user device to occupy radio resources after the user device accesses the radio resource management system”, as the references do not explicitly teach the fee and an “availability time” of resources, Freda is added.  
In an analogous art, Freda teaches a system which provides spectrum use between networks and includes a database of spectrum details (see for example, Figs. 6A and 6B).  Regarding the feature of “availability time” of spectrum resources, see for example, section [0100], of Freda which teaches “The rules of use for the available spectrum may include, for example, the available time period, the time of validity of any spectrum usage, location/region information, and/or the potential need and/or ability of the primary system to pre-empt the usage of a particular frequency by another Tier 2 or Tier 3 spectrum user for the primary spectrum user to regain access to its spectrum.” Regarding the “fees”, see the “auction house 1526” and sections [0107] and [0104] of Freda, which teaches “ The other spectrum users may also provide device and network information (e.g., radio access technology (RAT), transmitter and receiver  characteristics, usable frequency range, traffic or antenna height), provide required QoS, provide information on how much the system is willing to pay for spectrum (e.g., a range of acceptable cost)’’ and see section [0133] for the maximum number of users. 

Therefore, as these references teach the conventionality of requesting spectrum resources, and as Freda explicitly teaches the fees, users and times, it would have been obvious to modify Guo with the features of Freda, as Freda teaches the desirability and conventionality of allocating resources based on all these factors.  




Response to Arguments
Applicant's arguments filed 7-13-22 have been fully considered but they are now moot in view of the new grounds of rejection.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646